DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Remarks
	The previously indicated allowance of independent claim 20 from the last office action (mailed on 10/15/2021) are maintained due to the limitation of objected claim 9 and all of the necessary limitations of base claim 1. Claim 9 defines the limitation structure of the first and second connection portions only includes a plating layer.
Applicant's Claim Amendments (filed on 01/18/2022) with respect to the 103 rejection of independent claim 1 is persuasive due to additionally defining limitations to the first and second solder fillet:
Where the first and second solder fillet extends from the respective side surfaces of the first and second external terminals to beyond the respective upper surfaces without extending directly onto the respective upper surfaces. 

The rejection and objections of claims 1-12 cited in the last office action (mailed 10/15/2021) are withdrawn.
Applicant's Claim Amendments (filed on 01/18/2022) with respect to the 103 rejection of independent claim 13 is persuasive due to additionally defining limitations to the first and second solder fillet:
Where the first and second solder fillet limiting layers extend from the respective side surfaces of the interposer body to beyond the respective upper surfaces in the thickness direction without extending directly onto the respective upper surfaces. 

The rejection of claims 14-17 cited in the last office action (mailed 10/15/2021) are withdrawn.

Allowable Subject Matter
Claims 1-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach an electronic component, comprising: …wherein each of the first and second external terminals includes an upper surface facing the first surface of the capacitor body, and wherein the first and second solder fillet limiting layers extend from the respective side surfaces of the first and second external terminals to beyond the respective upper surfaces in a third direction, in which the first and second surfaces of the capacitor body are connected to each other, without extending directly onto the respective upper surfaces, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-12 are allowed.
Regarding independent claim 13, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach an electronic component, comprising: …wherein each of the first and second external terminals includes an upper surface facing the bottom surface of the capacitor body in a thickness direction, and wherein the first and second solder fillet limiting layers extend from the respective side surfaces of the interposer body to beyond the respective upper surfaces in the thickness direction without extending directly onto the respective upper surfaces, as recited in combination in independent claim 13. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 13, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 14-17 are allowed.
Regarding independent claim 20, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach an electronic component, comprising: …wherein the first solder fillet limiting layer is disposed on an external surface of an upper portion of the first connection portion and is elongated in the second direction of the capacitor body, wherein the second solder fillet limiting layer is disposed on an external surface of an upper portion of the second connection portion and is elongated in the second direction, wherein the electronic component further comprises first and second plating layers disposed on surfaces of the first and second external electrodes, respectively, and wherein, in the first and second external terminals, each of the first and second bonding portions and the first and second mounting portions includes a conductive layer disposed on an internal side and a plating layer disposed on an external side, and each of the first and second connection portions only includes a plating layer, as recited in combination in independent claim 20. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 20, it is believed to render the claim individually patentable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847